Filed 6/4/14 P. v. Shull CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B251635

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA410407)
         v.

LUIS SHULL,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County, Henry J.
Hall, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Appellant Luis Shull pled no contest to one count of assault by means of force
likely to cause great bodily in violation of Penal Code section 245, subdivision (a)(1),
pursuant to a plea agreement. Appellant admitted he inflicted great bodily injury on the
victim within the meaning of section 12022.7 and admitted the crime was motivated by
hatred of a cognizable group within the meaning of section 422.75, subdivision (a).
Appellant also admitted he had suffered a prior robbery conviction within the meaning of
sections 667 and 1170.12 (the Three Strikes law). The trial court sentenced appellant for
a total term of 12 years in state prison, consisting of the mid-term of three years for the
assault conviction, doubled to six years pursuant to the Three Strikes law, plus three years
to the great bodily injury allegation and three years for the hate crime allegation. The
court also imposed mandatory restitution and other fines and fees. The court awarded
appellant 172 days of pre-sentence credits.
       Appellant appeals from the judgment of conviction. Finding no error, we affirm.


                                           Facts1
       On April 20, 2013, appellant confronted S.S., a transgendered female, as she was
walking down the street. He yelled, “Are you a man or are you a woman? What are
you?” He also asked her if she was a “fag.” Appellant told her that she could not walk
down the block and that she needed to respect him.
       S.S. reached into her purse to get a can of mace. Appellant then said she had to
pay him to walk down the street. S.S. tried to use the mace, but it did not work.
Appellant then swung at her, a struggle ensued, and S.S. ended up on the ground.
Appellant continued to punch and hit her. S.S. tried to get back up. Two men intervened
to help her. The men held appellant down until police arrived.
       S.S. had bruising and swelling on the left side of her face from the attack. Her eye
was swollen shut for several weeks, and when she was able to see out of the eye again,
her vision was blurry and she had double vision. Her eyes were sensitive to light. Before

1
       The facts are taken from the preliminary hearing in this matter.

                                              2
the injury, she did not need glasses. As a result of the injury, she would need glasses in
the future.


                                    Procedural history
       In July, 2013, about two months after the preliminary hearing in this matter,
appellant made a request to relieve his appointed counsel. A day or two later, he
withdrew that request and asked to represent himself. Following a brief recess, appellant
withdrew his request for self-representation.
       In September, 2013, when the case was about to be sent to a trial court, appellant
asked for a continuance to hire private counsel. The continuance request was denied.
Appellant then stated that he wanted to represent himself, but would need a continuance.
The court denied the request on the ground it was untimely. Appellant then made a
Marsden2 motion to relieve his appointed counsel. Following an in camera hearing, the
motion was denied.
       The next day, appellant renewed his motion for self-representation, this time
without a request for a continuance. The request was granted. Later than day, when the
case was sent to a courtroom for jury selection, appellant requested re-appointment of
counsel. His previous counsel was re-appointed. Jury selection began.
       The next day, appellant waived his trial rights and entered into a plea agreement.
       On the day of the sentencing hearing, appellant asked to withdraw his plea on the
ground that the agreed-upon sentence was an “injustice.” The court denied the request
Appellant was then sentenced in accordance with the plea agreement.


                                        Discussion
       Appellant filed a timely notice of appeal, and we appointed counsel to represent
him on appeal. Appellant's counsel filed an opening brief pursuant to People v. Wende



2
       People v. Marsden (1970) 2 Cal. 3d 118.

                                                3
(1979) 25 Cal. 3d 436, and requested this court to independently review the record on
appeal to determine whether any arguable issues exist.
       On January 15, 2014, we advised appellant he had 30 days in which to personally
submit any contentions or issues which he wished us to consider. No response has been
received to date.
       We have examined the entire record and are satisfied appellant's attorney has fully
complied with his responsibilities and no arguable issues exist. (People v. Wende, supra,
25 Cal.3d at p. 441.)


                                       Disposition
       The judgment is affirmed.


                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           MINK, J.*



We concur:



       TURNER, P. J.



       MOSK, J.




*
      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                            4